955 F.2d 49
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Shirley O'QUINN and Fidelity and Casualty Company,Plaintiffs-Appellants,v.WEDCO TECHNOLOGY INC., a New Jersey corporation, Defendant-Appellee.
No. 91-1165.
United States Court of Appeals, Tenth Circuit.
Feb. 11, 1992.

Before SEYMOUR, STEPHEN H. ANDERSON and BALDOCK, Circuit Judges.
ORDER AND JUDGMENT*
SEYMOUR, Circuit Judge.


1
The parties have stipulated that we may decide this case on the briefs.   After examining the briefs and appellate record, we have determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
Plaintiffs appeal from an order of the district court dismissing their action for failure to file it against defendant Wedco Technology Inc. within the applicable statute of limitations.   We have carefully considered plaintiffs' arguments and authorities, but we are not persuaded that the district court erred.   We affirm substantially for the reasons set forth by the district court in  O'Quinn v. Wedco Technology, Inc., 752 F.Supp. 984 (D.Colo.1990).   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3